                                           Case 4:18-cv-03451-JST Document 85 Filed 07/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ATARI INTERACTIVE, INC.,                          Case No. 18-cv-03451-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER VACATING HEARING
                                                   v.
                                   9

                                  10     REDBUBBLE, INC.,                                  Re: ECF Nos. 73, 75
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the parties’ cross-motions for summary judgment. ECF Nos. 73, 75.

                                  14   Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court finds

                                  15   these matters suitable for disposition without oral argument. The hearing currently scheduled for

                                  16   July 15, 2020, is hereby VACATED.

                                  17          In addition, the Court sua sponte VACATES the pretrial conference and trial dates. The

                                  18   Court will reset those dates, if necessary, following its rulings on the cross-motions for summary

                                  19   judgment.

                                  20          IT IS SO ORDERED.

                                  21   Dated: July 8, 2020
                                                                                       ______________________________________
                                  22
                                                                                                     JON S. TIGAR
                                  23                                                           United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
